Citation Nr: 1509957	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on verified active duty in the Navy from October 1972 to July 1975.  He also had additional service in the Naval Reserve, the California Army National Guard, the Army Reserve, and the Missouri Air National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for, inter alia, tinnitus and also a respiratory disorder, to include as due to asbestos exposure (listed as asbestosis). 

In September 2012, the Board remanded this appeal for further development. 

In March 2014, the Board awarded service connection for tinnitus, and remanded the remaining issue on appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the March 2014 remand, the Board, in pertinent part, directed the AOJ to procure another medical opinion concerning the nature and etiology of the Veteran's claimed respiratory disorder.  The remand directives required the VA examiner to determine whether any of the Veteran's currently diagnosed respiratory disorders are related to and/or had their onset during the Veteran's periods of service, to include any exposure to asbestos during service.  Specifically, the remand directed the examiner to "specifically comment on the October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease."

In August 2014, the Veteran underwent VA respiratory examination.  In the report of the examination, the examiner provided the following remarks: "REGARDING NOTE DATED 10/5/84 IN THE MEDICAL RECORDS IN VBMS: ON MY REVIEW OF CPRS, PRIMARY CARE CLINIC NOTES DATE BACK TO 5/17/99-I DO NOT SEE ANY DIAGNOSES OF ANY LUNG CONDITIONS IN THE CPRS PROBLEM LIST.  CHEST XRAYS DONE 2/6/06, 9/30/09, AND TODAY 8/28/14 DO NOT REPORT ANY SIGNS OF ASBESTOSIS."  An October 2014 addendum merely provided pulmonary function testing (PFT) results from testing conducted in August 2014.

The Board finds the August 2014 VA opinion and October 2014 addendum insufficient to adjudicate the Veteran's claim as the VA examiner failed to sufficiently answer questions concerning the Veteran's claimed respiratory condition.  The examiner noted that he saw no diagnoses of lung conditions in the CPRS problem list but did not determine for himself, based upon contemporaneous examination, whether the Veteran had any lung condition.  Moreover, the examiner stated that the Veteran's chest x-rays did not report any signs of asbestosis, however he neglected to provide an explanation for this conclusion.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  However, as explained above, the Board finds that the AOJ has not substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Accordingly, remand is necessary to obtain an addendum opinion from the August 2014 VA examiner, if he is available.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from June 2012 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from June 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Return the claims file to the August 2014 VA examiner in order to provide an additional addendum opinion to determine the nature and etiology of any current respiratory disability, to include as due to asbestos exposure.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(A) Identify all current respiratory disorders, to include asbestosis.  If no current respiratory disorder is found, clear state so.

(B) Determine whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorder is related to or had its onset during the Veteran's active duty service in the U.S. Navy?  In doing so, the examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during and since his service in the U.S. Navy.  Additionally, the examiner must also specifically comment on the October 1984 report from R. Lugliani, M.D., the Chief of the Pulmonary Disease Division of St. Mary's Medical Center Hospital, that related an impression of evidence for mild bronchospastic airway disease, of the asthmatic bronchitis type, probably on the basis of the Veteran's prior exposure to smoke, dust, and fumes, and asbestos-related lung disease.

The examination report must include a complete rationale (i.e., explanation) for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

